UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number333-151921 KID’S BOOK WRITER INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 409 Granville Street, Suite 1023 Vancouver, BC, Canada V6C 1T2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(604) 324-4844 Securities registered under Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNox Indicate by checkmark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes xNo o The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on July29, 2010, based on a closing price of $0.26 was approximately $689,000. As of July 29, 2010, the registrant had 35,750,000shares of its common stock, par value $.001 per share, outstanding. Documents Incorporated By Reference: None. TABLE OF CONTENTS PART I 1 ITEM 1. Business 1 ITEM 1A. Risk Factors 2 ITEM 1B. Unresolved Staff Comments 3 ITEM 2. Properties 3 ITEM 3. Legal Proceedings 3 ITEM 4. Removed and Reserved 3 PART II 4 ITEM 5. Market For Registrant’s Common Equity, Related Stockholder Matters And Issuer Purchases Of Equity Securities 4 ITEM 6. Selected Financial Data 4 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operation 4 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 7 ITEM 8. Financial Statements F- ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 8 ITEM 9A. Controls And Procedures (ITEM 9A(T)) 8 ITEM 9B. Other Information 8 PART III 9 ITEM 10. Directors, Executive Officers And Corporate Governance 9 ITEM 11. Executive Compensation 10 ITEM 12. Security Ownership Of Certain Beneficial Owners And Management And Related Stockholder Matters 12 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 12 ITEM 14. Principal Accounting Fees And Services 13 PART IV 14 ITEM 15. Exhibits, Financial Statements Schedules 14 PART I Forward Looking Statements. This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this annual report, the terms “we,” “us,” “our,” the “Company,” “Kid’s Book” and “Kid’s Book Writer” mean Kid’s Book Writer Inc., unless the context clearly requires otherwise. ITEM 1.BUSINESS General Kid’s Book Writer Inc. was created to offer a pure online service designed to offer kids / children and parents an ability to create their own book. Customers can log on to the service, pick a theme (i.e. birthday, family outing, vacation, special occasion such as Christmas / Easter, sporting event, summer camp, etc.), and the software will offer several options, including various book templates, backgrounds, page sizes, the ability to write your own story or have some guidance, etc. Each template will have a basic story that can be edited in several ways – for example, adding the child’s name as the lead character and other friends and family member’s names as the other characters. They will also be able to access artwork and / or upload their own pictures and make it part of the storyline. Once the book is complete they will have several options for printing, including downloading the book as a pdf file (or other type) to be printed at home, have it emailed to a photo print shop such as Future Shop or WalMart (i.e. as one of their “Memory Books”). Kid’s Book Writer may also outsource this service and include it as a profit center for certain types of books. Since inception we have worked toward the introduction of our website that we will use to generate revenues. The test site has been launched and is available for viewing at www.kidsbwriter.com. We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. Accordingly, we will be dependent on future additional financing in order to maintain our operations. Competition We conduct our business in an environment that is highly competitive and unpredictable. Many of our competitors are national or international companies with far greater resources, capital and access to information than us. Accordingly, these competitors may be able to spend greater amounts on the development of their websites This competition could result in our competitors having services of greater quality and attracting prospective investors to finance the development of their services on more favorable terms. As a result of this competition, we may become involved in an acquisition with more risk or obtain financing on less favorable terms. Employees Currently our only employee is our sole director and officer. We do not expect any material changes in the number of employees over the next 12 month period. We anticipate that we will be conducting most of our business through agreements with consultants and third parties. Our sole officer does not have an employment agreement with us. -1- Subsidiaries We do not have any subsidiaries. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. ITEM 1A.RISK FACTORS Our common shares are considered speculative. Prospective investors should consider carefully the risk factors set out below. RISKS RELATED TO OUR FINANCIAL CONDITION AND BUSINESS MODEL IF WE DO NOT OBTAIN ADDITIONAL FINANCING, WE WILL NOT BE ABLE TO CONDUCT OUR BUSINESS OPERATIONS TO THE EXTENT THAT WE BECOME PROFITABLE Our current operating funds will cover the initial stages of our business plan; however, we currently do not have any operations and we have no income. Because of this and the fact that we will incur significant legal and accounting costs necessary to maintain a public corporation, we will require additional financing to complete our development activities. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. We believe the only source of funds that would be realistic is through a loan from our President and the sale of equity capital. OUR INDEPENDENT AUDITOR HAS INDICATED THAT HE HAS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN, IF TRUE, YOU COULD LOSE YOUR INVESTMENT James Stafford Chartered Accountants, our independent auditor, has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and the fact to date have had no revenues. Potential investors should be aware that there are difficulties associated with being a new venture, and the high rate of failure associated with this fact. We have incurred a net loss of $72,645 for the period from October 24, 2007 (inception) to April 30, 2010 and have had no revenues to date. Our future is dependent upon our ability to obtain financing and upon future profitable operations from our website. These factors raise substantial doubt that we will be able to continue as a going concern. BECAUSE WE ANTICIPATE OUR OPERATING EXPENSES WILL INCREASE PRIOR TO OUR EARNING REVENUES, WE MAY NEVER ACHIEVE PROFITABILITY Prior to completion of our development stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from our business development, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we may not be able to generate any revenues or ever achieve profitability. If we are unsuccessful in addressing these risks, our business will most likely fail. BECAUSE OUR PRESIDENT HAS ONLY AGREED TO PROVIDE HIS SERVICES ON A PART-TIME BASIS, HE MAY NOT BE ABLE OR WILLING TO DEVOTE A SUFFICIENT AMOUNT OF TIME TO OUR BUSINESS OPERATIONS, CAUSING OUR BUSINESS TO FAIL Because we are in the development stage of our business, Mr. Salari will not be spending a significant amount of time on our business. Mr. Salari expects to expend approximately 10 hours per week on our business. Competing demands on Mr. Salari’s time may lead to a divergence between his interests and the interests of other shareholders. Mr. Salari is in public practice as a entrepreneur and also owns and manages a number of privately-owned businesses by which he divides his time. None of the work he will be undertaking for these companies will directly compete with Kid’s Book Writer Inc. BECAUSE OUR PRESIDENT AND SOLE DIRECTOR IS A CANADIAN RESIDENT, DIFFICULTY MAY ARISE IN ATTEMPTING TO EFFECT SERVICE OR PROCESS ON HIM IN CANADA Because Mr. Salari our sole director and officer, is a Canadian resident, difficulty may arise in attempting to effect service or process on him in Canada or in enforcing a judgment against Kid’s Book Writer Inc.’s assets located outside of the United States. -2- THE SUCCESS OF OUR BUSINESS DEPENDS ON THE CONTINUED USE AND GROWTH OF THE INTERNET AS A COMMERCE PLATFORM The existence and growth of our service depends on the continued acceptance of the Internet as a commerce platform for individuals and enterprises. The internet could possibly lose its viability as a tool to pay for online services by the adoption of new standards and protocols to handle increased demands of Internet activity, security, reliability, cost, ease-of-use, accessibility and quality of service. The acceptance and performance of the Internet has been harmed by “viruses,” “worms,” and “spy-ware”. If for some reason the Internet was no longer widely accepted as a tool to pay for online services, the demand for our service would be significantly reduced, which would harm or cause our business to fail. BECAUSE WE WILL RELY ON A THIRD-PARTY FOR HOSTING AND MAINTENANCE OF OUR WEBSITE, MISMANAGEMENT OR SERVICE INTERRUPTIONS COULD SIGNIFICANTLY HARM OUR BUSINESS Our website will be hosted and maintained by a third party hosting service. Any mismanagement, service interruptions, or damage to the data of our Company or our customers, could result in the loss of customers, or other harm to our business. BECAUSE WE FACE COMPETITION OUR BUSINESS MAY FAIL Some of our competitors have long operating histories, greater financial, technical, and marketing resources. Because we face competition from other companies offering similar services, the current and possible increase in competition may result in price reductions, reduced gross margins, and could have a material adverse effect on our business, financial condition, and results of operations. EVOLVING REGULATION OF THE INTERNET MAY ADVERSELY AFFECT US As Internet commerce continues to evolve there may be increased regulation by federal, state and/or foreign agencies. Any new regulations which restrict our business could harm or cause our business to fail. BECAUSE OUR STOCK IS A PENNY STOCK, SHAREHOLDERS WILL BE MORE LIMITED IN THEIR ABILITY TO SELL THEIR STOCK The shares offered by this prospectus constitute a penny stock under the Securities and Exchange Act. The shares will remain classified as a penny stock for the foreseeable future. Penny stocks generally are equity securities with a price of less than $5.00. Broker/dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. The penny stock rules require a broker/dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker/dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules: the broker/dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of price fluctuations in the price of the stock and may reduce the level of trading activity in any secondary market for a stock that becomes subject to the penny stock rules, and accordingly, investors in this offering may find it difficult to sell their securities, if at all. ITEM 1B. UNRESOLVED STAFF COMMENTS. None ITEM 2.PROPERTIES. Executive Offices Our executive offices are located at 409 Granville Street, Suite 1023, Vancouver, BC, Canada V6C 1T2 . Mr. Salari, our sole director and officer, currently provides this space to us free of charge. This space may not be available to us free of charge in the future. We do not own any real property. ITEM 3.LEGAL PROCEEDINGS. We know of no material, active or pending legal proceedings against our Company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 4.REMOVED AND RESERVED. None. -3- PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Securities Our common shares are quoted on the Over-The-Counter Bulletin Board under the trading symbol “KBKW.OB”. Our shares have been quoted on the Over-The-Counter Bulletin Board since September 2, 2009. There have been no trades in our shares of common stock since September 2, 2009. Our transfer agent is Island Stock Transfer, of 100 Second Avenue S, Suite 105S, St. Petersburg, FL 33701; telephone number (727) 289-0010; facsimile: (727) 289-0069. Holders of our Common Stock As of July 29, 2010, there were approximately 38 registered stockholders holding 35,750,000 shares of our issued and outstanding common stock. Dividend Policy There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities On June 14, 2010 the Company issued 30,000,000 Common Shares to our President and Chief Executive Officer, Dr. Hassan Salari for the services rendered to the business of the Company. In connection with the foregoing issuance of common stock, the Company relied upon the exemption from securities registration afforded by Rule 506 of Regulation D as promulgated by the Commission under the Securities Act and/or Section 4(2) of the Securities Act. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended April 30, 2010. Securities Authorized for Issuance Under Equity Compensation Plans We do not have any equity compensation plans. ITEM 6.SELECTED FINANCIAL DATA. Not Applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our audited consolidated financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. -4- Plan of Operation The intent of Management is to create a unique, simple, effective, value-based system that has instant appeal to users. It will not only be an invaluable learning tool, it will represent a fun way for children to put their pictures and written content into an end product that will make family proud and friends want to do the same. This will all be available at very low cost. It will be a totally online, automated system with no need for a large staff. Creating the Website The process of creating the Kids Book Writer website is expected to be as follows: · Working with its web designer, decide on the various graphics, layout options, and content on the home page and other pages. · Conduct additional research on printing options and secure relationships or incorporate links / options on the website. As one example, links to WalMart’s online “Memory Book” service. · Assemble the considerable amount of content that must be available on the site. · Incorporate ecommerce ability on the website. · Create an effective “search” strategy. · Test market the site with children of various ages. · Launch the site. This process is expected to have a budget of approximately $30,000 and take 9 to 12 months. The Company has launched its test website at www.kidsbwriter.com. Following this initial phase, ongoing efforts are expected to be geared to the following activities: · Monitoring results and making changes / adjustments as appropriate. · Continuing to institute marketing enhancements. · Where appropriate and advisable, bring additional, closely related products to the website. · Creating of additional websites, written in foreign languages. The President of Kids Book Writer, Hassan Salari, will spearhead this effort. Due to the nature of the costs involved and the fact that Hassan Salari will not be receiving a salary at this time, expenses related to this ongoing effort are expected to be less than $10,000. The Company also expects to be generating revenue from the website at this time. If Kids Book Writer experiences a considerable degree of financial success, additional marketing and other expenses may be incurred to further broaden the reach of the business, which may involve hiring one or more additional staff to handle increased demands, site monitoring, and customer support. There may be additional demands placed on the Company for website development and the need to broaden the management team. Depending on availability of funds and the opportunities available to the Company, Kids Book Writer may also hire additional marketing personnel to access additional sales and distribution channels. We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive business activities. For these reasons our auditors stated in their report on our audited financial statements that they have substantial doubt we will be able to continue as a going concern. We did not earn any revenues from inception through April 30, 2010. We do not anticipate earning revenues until such time as our website is fully operational. We are presently in the development stage of our business and we can provide no assurance that we will generate any revenue or attain profitability. We incurred operating expenses in the amount of $72,645 from inception on October 24, 2007 through April 30, 2010. These operating expenses were composed of professional fees, and other administrative expenses. Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the year ended April 30, 2010 which are included herein. -5- Our operating results for the year ended April 30, 2010 and for the period from October 24, 2007 (Inception through April 30, 2009) are summarized as follows: Year Ended For the period from October 24, 2007, through April 30, 2010 April 30, 2009 Revenue $ - $ - Operating Expenses $ Net Loss $ $ Revenues We have not earned any revenues to date, and do not anticipate earning revenues until such time as our website has become fully operational. Expenses Our expenses for the year ended April 30, 2010 and for the period from October 24, 2007 through April 30, 2009 are outlined in the table below: Year Ended For the period from October 24, 2007, through April 30, 2010 April 30, 2009 Advertising & Promotion $ - $ Consulting Expenses Professional Fees Stock Transfer Fees Other General and Administrative Total Expenses $ $ General and Administrative The increase in our expenses for the year ended April 30, 2010 compared to the period from October 24, 2007 through April 30, 2009 was primarily due to the costs associated with the filing of our registration statement and development costs. Professional Fees Professional fees include our accounting and auditing expenses incurred in connection with the preparation and audit of our financial statements and professional fees that we pay to our legal counsel. Our accounting and auditing expenses were incurred in connection with the preparation of our audited financial statements and unaudited interim financial statements and our preparation and filing of a registration statement with the SEC. Our legal expenses represent amounts paid to legal counsel in connection with our corporate organization. Going Concern The financial statements accompanying this report have been prepared on a going concern basis, which implies that our Company will continue to realize its assets and discharge its liabilities and commitments in the normal course of business. Our Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of our Company as a going concern is dependent upon the continued financial support from our shareholders, the ability of our Company to obtain necessary equity financing to achieve our operating objectives, and the attainment of profitable operations. As of April 30, 2010, our Company has accumulated losses of $72,645 since inception. We do not have sufficient working capital to enable us to carry out our stated plan of operation for the next twelve months. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should our Company be unable to continue as a going concern. Due to the uncertainty of our ability to meet our current operating expenses and the capital expenses noted above in their report on the financial statements for the year ended April 30, 2010, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. -6- The continuation of our business is dependent upon us raising additional financial support. The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. Future Financings We anticipate continuing to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned activities. Mr. Salari has agreed to provide loans to a minimal amount to carry on our legal, accounting and reporting needs. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Application of Critical Accounting Estimates The financial statements of our Company have been prepared in accordance with generally accepted accounting principles in the United States. Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment. The financial statements have been prepared within the framework of the significant accounting policies summarized below: Recent Accounting Pronouncements In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.” This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy. In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3. The new disclosure requirements are effective for interim and annual periods beginning after December15, 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements. Those disclosures are effective for fiscal years beginning after December15, 2010. As ASU 2010-06 only requires enhanced disclosures, the Company does not expect that the adoption of this update will have a material effect on its financial statements. In February 2010, theFASB issued ASC No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”, which eliminates the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events.ASC No. 2010-09 is effective for its fiscal quarter beginning after December 15, 2010. The adoption of ASC No. 2010-06 will not have a material impact on the Company’s financial statements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. -7- ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Kid’s Book Writer Inc. (A Development Stage Company) Financial Statements (Expressed in U.S. Dollars) 30 April 2010 James Stafford James Stafford, Inc. Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 Facsimile +1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Kid’s Book Writer Inc. (A Development Stage Company) We have audited the balance sheet of Kid’s Book Writer Inc. (A Development Stage Company)(the “Company”) as of 30 April 2010, and the related statements of operations, cash flows and changes in stockholders’ deficiency for the year then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Company as of 30 April 2009, were audited by other auditors whose report dated 25 July 2009, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of 30 April 2010 and the results of its operations, its cash flows and its changes in stockholders’ equity for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, conditions exist which raise substantial doubt about the Company’s ability to continue as a going concern unless it is able to generate sufficient cash flows to meet its obligations and sustain its operations.Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ James Stafford Vancouver, Canada Chartered Accountants 28 July 2010 F-1 Kid’s Book Writer Inc. (A Development Stage Company) Balance Sheets (Expressed in U.S. Dollars) As at 30 April $ $ Assets Current Cash and cash equivalents - 68 - 68 Liabilities Current Accounts payable and accrued liabilities (Note 3) - Due to related party (Note 4) Stockholders’ equity Capital stock (Note 5) Authorized 75,000,000 of common shares, par value $0.001 Issued and outstanding 2010 – 5,750,000 common shares, par value $0.001 2009 – 5,750,000 common shares, par value $0.001 Additional paid in capital Deficit, accumulated during the development stage ) - 68 Nature and Continuance of Operations (Note 1), Subsequent Events (Note 8) On behalf of the Board: Director Hassan Salari The accompanying notes are an integral part of these financial statements. F-2 Kid’s Book Writer Inc. (A Development Stage Company) Statements of Operations (Expressed in U.S. Dollars) For the period from the date of inception on 24 October 2007 to 30 April 2010 For the year ended 30 April 2010 For the year ended 30 April 2009 For the year ended 30 April 2008 $ Expenses General and administrative (Schedule 1) Net loss for the year ) Basic and diluted earnings per common share ) ) Weighted average number of common shares used in per share calculations The accompanying notes are an integral part of these financial statements. F-3 Kid’s Book Writer Inc. (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. Dollars) For the period from the date of inception on 24 October 2007 to 30 April 2010 For the year ended 30 April 2010 For the year ended 30 April 2009 For the year ended 30 April 2008 $ Cash flows from operating activities Net (income) loss for the year ) Adjustments to reconcile loss to net cash used by operating activities Changes in operating assets and liabilities Increase in accounts payable and accrued liabilities - - Increase in due to related parties - - ) Cash flows from investing activities - Cash flows from financing activities Common shares issued for cash - - Loan from related parties - Other contributed capital - - - Increase in cash and cash equivalents - ) ) Cash and cash equivalents, beginning of period - 68 - Cash and cash equivalents, end of period - - 68 Supplemental Disclosures with Respect to Cash Flows (Note 7) The accompanying notes are an integral part of these financial statements. F-4 Kid’s Book Writer Inc. (A Development Stage Company) Statements of Changes in Stockholders’ Deficiency (Expressed in U.S. Dollars) Number of shares issued Share capital Additional paid in capital Deficit, accumulated during the development stage Stockholders’ deficiency $ Balance at 24 October 2007 (inception) - Capital contributed by a director - - - Common shares issued – cash ($0.005 per share) (Note 5) - Common shares issued – cash ($0.01 per share) (Note 5) - Common shares issued – cash ($0.01 per share) (Note 5) - Common shares issued – cash ($0.01 per share) (Note 5) - Net loss for the year - - - ) ) Balance at 30 April 2008 ) Net loss for the year - - - ) ) Balance at 30 April 2009 ) ) Contributions to capital by related parties – loan forgiveness (Note 4) - - - Net loss for the year - - - ) ) Balance at 30 April 2010 ) ) The accompanying notes are an integral part of these financial statements. F-5 Kid’s Book Writer Inc. (A Development Stage Company) Schedule 1 – General and Administrative Expenses (Expressed in U.S. Dollars) For the period from the date of inception on 24 October 2007 to 30 April 2010 For the year ended 30 April 2010 For the year ended 30 April 2009 For the year ended 30 April 2008 $ Advertising & promotion - - Consulting fees Professional fees - Stock transfer fees - Other general & administrative 49 The accompanying notes are an integral part of these financial statements. F-6 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 1.Nature and Continuance of Operations Kid’s Book Writer Inc. (the “Company”) was incorporated under the laws of the State of Nevada on 24 October 2007.The Company was incorporated for the purpose to promote and carry on any lawful business for which a corporation may be incorporated under the laws of the State of Nevada. The Company is a development stage enterprise, as defined in Accounting Standards Codification (the “Codification” or “ASC”) 915-10, “Development Stage Entities”. The Company is focused on web-based marketingof children’s book and offering children and parents the ability to create their own book.No revenue has been derived during the organization period and the Company’s planned principle operations have not commenced. The Company’s financial statements as at 30 April 2010 and for the year then ended have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business.The Company has a loss of $30,067 for the year ended 30 April 2010 (2009 – loss of $40,029, 2008 – loss of $2,549) and has a working capital deficit of $3,900 at 30 April 2010 (2009 – working capital deficit of $432). Management cannot provide assurance that the Company will ultimately achieve profitable operations or become cash flow positive, or raise additional debt and/or equity capital.Management believes that the Company’s capital resources should be adequate to continue operating and maintaining its business strategy during the fiscal year ending 30 April 2010.However, if the Company is unable to raise additional capital in the near future, due to the Company’s liquidity problems, management expects that the Company will need to curtail operations, liquidate assets, seek additional capital on less favourable terms and/or pursue other remedial measures.These financial statements do not include any adjustments related to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. At 30 April 2010, the Company was not engaged in a business and had suffered losses from development stage activities to date.Although management is currently attempting to implement its business plan, and is seeking additional sources of equity or debt financing, there is no assurance these activities will be successful.Accordingly, the Company must rely on its president to perform essential functions without compensation until a business operation can be commenced.These factors raise substantial doubt about the ability of the Company to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. Significant Accounting Policies The following is a summary of significant accounting policies used in the preparation of these financial statements. F-7 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 The Accounting Standards Codification In June 2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principle – a replacement of FASB Statement No. 162”.The Codification reorganized existing U.S. accounting and reporting standards issued by the FASB and other related private sector standard setters into a single source of authoritative accounting principles arranged by topic.The Codification supersedes all existing U.A. accounting standards; all other accounting literature not included in the Codification (other than Securities and Exchange Commission guidance for publicly-traded companies) is considered non-authoritative.The Codification was effective on a prospective basis for interim and annual reporting periods ending after 15 September 2009.The adoption of the Codification changed the Company’s references to U.S. GAAP accounting standards but did not impact the Company’s results of operations, financial position or liquidity. Basis of presentation The financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to development stage enterprises, and are expressed in U.S. dollars.The Company’s fiscal year end is 30 April. Cash and cash equivalents Cash and cash equivalents include highly liquid investments with original maturities of three months or less. Financial instruments Fair Value The carrying values of cash and cash equivalents, due to related party and accounts payable approximate their fair values because of the short-term maturity of these financial instruments. Interest Rate Risk The Company is not exposed to significant interest rate risk due to the short-term maturity of its monetary assets and liabilities. Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents. The Company places its cash with financial institutions of high credit worthiness. At times, its cash with a particular financial institution may exceed any applicable government insurance limits. F-8 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 Currency Risk The Company’s functional and reporting currency is the U.S. dollar. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Derivative financial instruments The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Income taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes in accordance with ASC 740, “Income Taxes”, which requires the use of the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax losses and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. Basic and diluted net loss per share The Company computes net income (loss) per share in accordance with ASC 260 “Earnings per Share”.ASC 260 requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method.In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excluded all dilutive potential shares if their effect is anti-dilutive. F-9 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 Segments of an enterprise and related information ASC 280, “Segment Reporting” establishes guidance for the way that public companies report information about operating segments in annual financial statements and requires reporting of selected information about operating segments in interim financial statements issued to the public.It also establishes standards for disclosures regarding products and services, geographic areas and major customers.ASC 280 defines operating segments as components of a company about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance.The Company has evaluated this Codification and does not believe it is applicable at this time. Foreign currency translation The Company’s functional and reporting currency is U.S. dollars.The financial statements of the Company are translated to U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”.Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date.Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income.The Company has not, to the date of these interim financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reporting period. Actual results could differ from these estimates. Recent accounting pronouncements In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements.” This update requires additional disclosure within the roll forward of activity for assets and liabilities measured at fair value on a recurring basis, including transfers of assets and liabilities between Level 1 and Level 2 of the fair value hierarchy and the separate presentation of purchases, sales, issuances and settlements of assets and liabilities within Level 3 of the fair value hierarchy. In addition, the update requires enhanced disclosures of the valuation techniques and inputs used in the fair value measurements within Levels 2 and 3. The new disclosure requirements are effective for interim and annual periods beginning after December15, 2009, except for the disclosure of purchases, sales, issuances and settlements of Level 3 measurements. Those disclosures are effective for fiscal years beginning after December15, 2010. As ASU 2010-06 only requires enhanced disclosures, the Company does not expect that the adoption of this update will have a material effect on its financial statements. F-10 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 In February 2010, theFASB issued ASC No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”, which eliminates the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events. ASC No. 2010-09 is effective for its fiscal quarter beginning after December 15, 2010. The adoption of ASC No. 2010-06 will not have a material impact on the Company’s financial statements. Changes in accounting policies In May 2009, the FASB issued new guidance for accounting for subsequent events.The new guidance, which is now part of ASC 855, “Subsequent Events” is intended to establish general standards of accounting for and disclosure of events that occur after the balance sheet date, but before financial statements are issued or are available to be issued.It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date.This disclosure should alert all users of financial statements that an entity has not evaluated subsequent events after that date in the set of financial statements being presented.The new guidance was effective on a prospective basis for interim or annual reporting periods ending after 15 June 2009.The adoption of this guidance did not have a material impact on the Company’s financial statements. 3. Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities are non-interest bearing, unsecured and have settlement dates within one year. 4. Due to Related Party As at 30 April 2010, the amount due to related party consists of $800 (2009 - $Nil) payable to a director and shareholder of the Company.This balance is non-interest bearing, unsecured and has no fixed terms of repayment. During the year ended 30 April 2010, a former officer and director of the Company forgave loans to the Company totaling $24,499. This loan forgiveness has been recorded as contributions to capital (Note 7). During the year ended 30 April 2010, a shareholder of the Company forgave loans to the Company totaling $2,100. This loan forgiveness has been recorded as contributions to capital (Note 7). 5. Capital Stock Authorized The total authorized capital is 75,000,000 common shares with a par value of $0.001 per common share. Issued and outstanding The total issued and outstanding capital stock is 5,750,000 common shares with a par value of $0.001 per common share. During the year ended 30 April 2008, the Company issued 3,100,000 common shares valued at $0.005 per share for $15,500 in cash payments. F-11 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 During the year ended 30 April 2008, the Company issued 1,400,000 common shares valued at $0.01 per share for $14,000 in cash payments. During the year ended 30 April 2008, the Company issued 1,050,000 common shares valued at $0.01 per share for $10,500 in cash payments. During the year ended 30 April 2008, the Company issued 200,000 common shares valued at $0.01 per share for $2,000 in cash payments. 6. Income Taxes The Company has losses carried forward for income tax purposes to 30 April 2010.There are no current or deferred tax expenses for the year ended 30 April 2010 due to the Company’s loss position. The Company has fully reserved for any benefits of these losses.The deferred tax consequences of temporary differences in reporting items for financial statement and income tax purposes are recognized, as appropriate.Realization of the future tax benefits related to the deferred tax assets is dependent on many factors, including the Company’s ability to generate taxable income within the net operating loss carryforward period.Management has considered these factors in reaching its conclusion as to the valuation allowance for financial reporting purposes. The provision for refundable federal income tax consists of the following: For the year ended 30 April 2010 For the year ended 30 April 2009 $ $ Deferred tax asset attributable to: Current operations ) ) Contributions to capital by related parties – loan forgiveness (Note 4) - Less: Change in valuation allowance Net refundable amount - - F-12 Kid’s Book Writer Inc. (A Development Stage Company) Notes to Financial Statements (Expressed in U.S. Dollars) 30 April 2010 The composition of the Company’s deferred tax assets as at 30 April 2010 are as follows: $ $ Net income tax operating loss carryforward Statutory federal income tax rate 34
